Exhibit 10.2


FIRST AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is dated as of October 21, 2010 and effective as of September 3,
2010, by and between ACCESS TO MONEY, INC. ("Borrower"); TRM ATM CORPORATION,
ACCESS TO MONEY ACQUISITION CORPORATION F/K/A TRM ATM ACQUISITION CORPORATION,
LJR CONSULTING CORP., AND ACCESS TO MONEY-SL, INC. (each individually, a
“Guarantor” and collectively, the “Guarantors”); LAMPE, CONWAY & CO., LLC,
(“Lampe”) and the lenders party hereto (the “Lenders”).
 
BACKGROUND
 
A.           Borrower, Lampe and the Lenders have previously entered into a
certain Amended and Restated Loan and Security Agreement dated September 3, 2010
(as amended and as it may be further amended, supplemented or restated from time
to time, the “Loan Agreement”).
 
B.           The repayment of the Obligations under the Loan Agreement are
secured by a second priority lien on substantially all of Borrower’s
assets.  The repayment of the Obligations is guaranteed by the Guarantors.
 
C.           Sovereign Bank (“Bank”), Borrower and Guarantors are parties to
that certain Loan and Security Agreement dated September 3, 2010 (as amended,
and as it may be amended, supplement or restated from time to time, the
“Sovereign Loan Agreement”). Pursuant to the Sovereign Loan Agreement, the Bank
provided senior financing to Borrower.
 
D.           Lampe, the Lenders and Bank are parties to that certain
Intercreditor and Subordination Agreement dated September 3, 2010 (as amended,
the “Intercreditor Agreement”), wherein Bank, Lampe and the Lenders agreed to
set forth certain rights and remedies relating to their respective loans and
Collateral (as defined in the Intercreditor Agreement).
 
E.           Pursuant to a Subordinated Promissory Note dated April 18, 2008
(the “Falcone Note”), as amended, Borrower is indebted to Douglas Falcone
(“Falcone”) in the amount of $9,754,465.00.  The Falcone Note is subordinated to
the Obligations under the Loan Agreement not only by its terms, but pursuant to
a Subordination Agreement dated September 3, 2010.
 
F.           Borrower, Lampe and the Lenders are entering into this Amendment
to, inter alia,  amend certain terms and conditions of the Loan Agreement on the
terms and subject to the conditions set forth herein.
 
G.           Capitalized terms not otherwise defined in this Amendment shall
have the meanings set forth therefor in the Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE in consideration of the foregoing premises and intending to be
legally bound, the parties hereto agree as follows:
 
1.           Amendment to Defined Term “Interest Payment Dates”.  The defined
term “Interest Payment Dates” is hereby amended by deleting the reference to
“April 18 and October 18” contained therein and replacing it with “September 3
and March 3”.
 
2.           Amendment to Section 10.17.  Section 10.17 of the Loan Agreement is
hereby amended by deleting the reference to “$3,750,000.00” contained therein
and replacing it with “$3,250,000.00”.
 
3.           Amendment to Section 11.1.  Section 11.1 is hereby amended by
deleting the reference to “$2,200,000.00” contained therein and replacing it
with “$1,450,000.00”.
 
4.           Covenants and Representations and Warranties.  Borrower hereby:
 
4.1           ratifies, confirms and agrees that the Loan Agreement, as amended
by this Amendment, and all Loan Documents, are valid, binding and in full force
and effect as of the date of this Amendment.
 
4.2           agrees it does not have any defense, set-off, counterclaim or
challenge against the payment of any sums owed or owing under the Loan Agreement
and the Loan Documents or the enforcement of any of the terms of the Loan
Agreement or the Loan Documents.
 
4.3           ratifies, confirms and continues all liens, security interests,
pledges, rights and remedies granted to Lenders in the Loan Agreement and the
Loan Documents and agrees that such liens, security interests and pledges shall
secure all of the Obligations under the Loan Agreement and the Loan Documents as
amended by this Amendment.
 
4.4           represents and warrants that all representations and warranties in
the Loan Agreement and the Loan Documents are true, correct and complete as of
the date of this Amendment.
 
4.5           represents and warrants that all schedules and exhibits attached
to and made part of the Loan Agreement and the Loan Documents, as modified in
Exhibit A  hereto, are true, correct and complete as of the date of this
Amendment.
 
4.6           represents and warrants that no condition or event exists after
taking into account the terms of this Amendment which would constitute a Default
or an Event of Default.
 
4.7           represents and warrants that the execution and delivery of this
Amendment by Borrower and all documents and agreements executed and delivered by
Borrower pursuant to this Amendment:
 
(a)           have been duly authorized by all requisite corporate action of
Borrower;

 
 

--------------------------------------------------------------------------------

 
 
(b)           at the time of delivery, did not conflict with or result in a
breach of, or constitute a default (or with the passage of time or the giving of
notice or both, will constitute a default) under, any of the terms, conditions,
or provisions of any applicable statute, law, rule, regulation or ordinance or
Borrower’s Certificate of Incorporation or bylaws, as applicable, or any
indenture, mortgage, loan or credit agreement or instrument to which Borrower is
a party or by which it may be bound or affected, or any judgment or order of any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign; and
 
(c)           at the time of delivery, will not result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
of the property or assets of Borrower under the terms or provisions of any such
agreement or instrument, except liens in favor of the Lenders and Lampe, or
liens in favor of Bank or their agent.
 
5.           Deliveries.  Prior to or coincident with the execution of the
Amendment by Lampe and the Lenders, Borrower shall deliver to Lampe, each of the
following:
 
5.1           Executed Amendment Documents.  Borrower and all other required
persons and entities will have executed and delivered to Lampe this Amendment.
 
5.2           Executed Bank Amendment.  An Amendment to the Sovereign Loan
Agreement shall have been executed by Borrower and all other parties thereto.
 
6.           Consent to Amendment.  Lampe and the Lenders each hereby consents
to Borrower entering into a First Allonge to Amended and Restated Subordinated
Promissory Note in favor of Douglas Falcone, dated as of October 21, 2010 and
effective as of September 3, 2010, substantially in the form attached hereto as
Exhibit B.  The foregoing consent shall satisfy all provisions under the Loan
Documents which require the notice, consent or waiver to or of Lampe and the
Lenders in connection with the foregoing.
 
7.           Additional Documents; Further Assurances.   Borrower covenants and
agrees to execute and deliver to Lampe, or to cause to be executed and
delivered, at the sole cost and expense of Borrower, from time to time, any and
all other documents, agreements, statements, opinions, resolutions,
certificates, consents and information as Lampe shall reasonably request to
evidence or effect the terms hereof or to enforce or protect Lampe’s and the
Lenders’ rights.  All of such documents, agreements, statements, opinions,
resolutions, certificates, consents and information shall be in form and content
reasonably acceptable to Lampe.
 
8.           Certain Fees, Costs, Expenses and Expenditures.  Borrower agrees to
pay all of Lampe’s and the Lenders’ reasonable costs and expenses in connection
with the review, preparation, negotiation, documentation and closing of this
Amendment and the consummation of the transactions contemplated hereunder,
including without limitation, costs, fees and expenses of counsel retained by
Lampe and the Lenders and all fees related to filings, recording of documents
and searches, whether or not the transactions contemplated hereunder are
consummated.  Nothing contained herein shall limit in any manner whatsoever
Lampe’s and the Lenders’ right to reimbursement under the Loan Agreement or any
of the Other Documents.

 
 

--------------------------------------------------------------------------------

 
 
9.           No Novation.  Nothing contained herein and no actions taken
pursuant to the terms hereof are intended to constitute a novation of the Loan
Agreement or any of the Other Documents and shall not constitute a release,
termination or waiver of any of the liens, security interests, rights or
remedies granted to Lampe and the Lenders in the Loan Agreement or the Other
Documents.
 
10.         No Waiver.  Borrower acknowledges and agrees that nothing herein
contained nor any actions taken by Lampe and the Lenders in connection herewith
shall constitute nor shall they be deemed to be a waiver, release or amendment
of or to any rights, remedies, or privileges afforded to Lampe and the Lenders
under the Loan Agreement and the Loan Documents.  Nothing herein shall
constitute a waiver by Lampe or the Lenders of Borrower’s compliance with the
terms of the Loan Agreement, as amended hereby, and the Loan Documents, nor
shall anything contained herein constitute an agreement by Lampe or the Lenders
to enter into any further amendments with Borrower.
 
11.         Inconsistencies.  To the extent of any inconsistency between the
terms and conditions of this Amendment and the terms and conditions of the Loan
Agreement or the Loan Documents, the terms and conditions of this Amendment
shall prevail.  All terms and conditions of the Loan Agreement and Loan
Documents not inconsistent herewith shall remain in full force and effect and
are hereby ratified and confirmed by Borrower.
 
12.         Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
 
13.         Headings.  The headings of the Sections of this Amendment are
inserted for convenience only and shall not be deemed to constitute a part of
this Amendment.
 
14.         Severability.  The provisions of this Amendment and the Loan
Agreement and the Other Documents are deemed to be severable, and the invalidity
or unenforceability of any provision shall not affect or impair the remaining
provisions which shall continue in full force and effect.
 
15.         Law Governing.  This Amendment has been made, executed and delivered
in the State of New Jersey and will be construed in accordance with and governed
by the laws of such State, without regard to any rules or principles regarding
conflicts of law or any rule or canon of construction which interprets
agreements against the draftsman.
 
16.         Counterparts; Facsimile Signatures.  This Amendment may be executed
in any number of counterparts, all of which when taken together constitute one
and the same instrument, and any of the parties hereto may execute this
Amendment by signing any such counterpart.  Any signature delivered via
facsimile shall be deemed an original signature hereto.
 
 
 

--------------------------------------------------------------------------------

 

17.           Waiver of Right to Trial by Jury.  BORROWER, LAMPE AND LENDERS
WAIVE ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(a) ARISING UNDER THIS AMENDMENT, (b) ARISING UNDER THE LOAN AGREEMENT OR ANY OF
THE OTHER DOCUMENTS OR (c) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF BORROWER, WITH RESPECT TO THIS AMENDMENT, THE LOAN AGREEMENT OR
ANY OF THE OTHER DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN
EACH CASE WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, BORROWER, LAMPE AND
LENDERS AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS
AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER, LAMPE AND THE LENDERS TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  BORROWER ACKNOWLEDGES THAT IT HAS
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS SECTION, THAT IT
FULLY UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND
KNOWINGLY AGREE TO THE TERMS OF THIS SECTION.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


BORROWER:
 
ACCESS TO MONEY, INC., a Delaware
corporation
   
By:
/s/ Michael J. Dolan
Name/Title:
Michael J. Dolan, Chief Financial Officer
 
Acknowledged and Agreed as of the date above:
 
GUARANTORS:
 
ACCESS TO MONEY ACQUISITION
CORPORATION
   
By:
/s/ Michael J. Dolan
Name/Title:
Michael J. Dolan, Chief Financial Officer
 
LJR CONSULTING CORP.
   
By:
/s/ Michael J. Dolan
Name/Title:
Michael J. Dolan, Chief Financial Officer
 
TRM ATM CORPORATION
   
By:
/s/ Michael J. Dolan
Name/Title:
Michael J. Dolan, Chief Financial Officer
 
ACCESS TO MONEY-SL, INC.
   
By:
/s/ Michael J. Dolan
Name/Title:
Michael J. Dolan, Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 
LENDERS:
 
LC CAPITAL MASTER FUND, LTD.
   
By:
/s/ Richard F. Conway
Name/Title:
Richard F. Conway, Director
 
CADENCE SPECIAL HOLDINGS II, LLC
   
By:
/s/ Philip R. Broenniman
Name/Title:
Philip R. Broenniman,
 
Authorized Signatory
 
ADMINISTRATIVE AGENT:
 
LAMPE, CONWAY & CO., LLC
   
By:
/s/ Richard F. Conway
Name/Title:
Richard F. Conway, Managing Director
 
COLLATERAL AGENT:
 
LAMPE, CONWAY & CO., LLC
   
By:
/s/ Richard F. Conway
Name/Title:
Richard F. Conway, Managing Director


 
 

--------------------------------------------------------------------------------

 